Citation Nr: 1115449	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-41 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD.

The Board notes that private treatment records contain a diagnosis of a dysthymic disorder.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for posttraumatic stress disorder.  He has not claimed or suggested entitlement to service connection for any other psychiatric symptomatology.  Moreover, at this juncture, there is no competent evidence linking a dysthymic disorder or any other psychiatric disorder to service.  Therefore, because the appellant has repeatedly and clearly limited his current claim to only service connection for posttraumatic stress disorder, and not for all psychiatric disorders, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder posttraumatic stress disorder, he must file such a specific claim with the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he witnessed the death of a [redacted] while serving on the USS Oriskany.  February 2008 VA correspondence to the claimant reflects that according to the military casualty database, there was no record of a casualty under that name.  Given the commonality of the alleged deceased individual's surname, however, it is possible that the search was based on a misspelling of his given name.  

Significantly, the Veteran has provided VA with Mr. [redacted] Social Security number in an October 2008 notice of disagreement, as well as a November [redacted], 1975, ship's deck log indicating that Mr. [redacted] was reported as absent in error.  Therefore, the RO should again search the military casualty database using Mr. [redacted] Social Security Number, which the appellant provided in the notice of disagreement, and which is also included in the deck log, to determine whether he was killed at sea on or about November [redacted], 1975, as the Veteran claims.  The RO should afford the claimant an examination if there is evidence that this Mr. [redacted] was killed at sea during the Veteran's service on the USS Oriskany.

Additionally, private treatment records show that the Veteran reported an array of stressors involving service off the shores of Vietnam, to include transporting Vietnamese and that his ship, an aircraft carrier, was directly "attacked" by enemy forces.  The RO should afford the appellant another opportunity to provide details on these stressors.  

Further, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  This had the practical effect of reducing the burden on the Veteran of showing a verified in-service stressor, if the claimed stressor was related to an appellant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the symptoms are related to the claimed stressor.  Given the nature of the Veteran's alleged stressors while serving off the shore of Vietnam, the new regulation is arguably applicable.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to provide any additional information that would help to independently verify his claimed stressors pertaining to service off the shores of Vietnam, to include transporting Vietnamese and his ship being attacked.  If the appellant provides sufficient additional information to warrant stressor development, the RO should undertake such development.

2.  The RO must again search the military casualty database using Mr. [redacted] Social Security Number to determine whether he was killed at sea on or about November [redacted], 1975, as the Veteran claims.

3.  After the search of the military casualty database, as well as the completion of any additional development necessary regarding the claimed stressors involving service off the shores of Vietnam, the RO must prepare a report detailing the nature of any independently verified inservice stressor.  If no stressor is verified, i.e., if the RO concludes that Mr. [redacted] was not killed at sea on or about November [redacted], 1975, or that none of the other stressors involving service off the shores of Vietnam occurred, the RO must so state in its report.  The basis for any findings must be documented in the claims file.  The report and determination must be added to the claims file.
 
4.  If, and only if, RO concludes that Mr. [redacted] was killed at sea while serving on the Oriskany on or about November [redacted], 1975, or that one of the other stressors involving service off the shores of Vietnam is independently verifiable, then, after completion of the above development, the Veteran is to be afforded a VA medical examination by a psychiatrist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed posttraumatic stress disorder.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  The examiner's report must acknowledge her/his review of all of the evidence of record.  The examiner is to conduct a comprehensive mental status evaluation.  Any indicated diagnostic studies, including psychological testing and PTSD subscales, must be accomplished if deemed warranted by the examiner.  All established psychiatric diagnoses are then to be fully set forth.  

Following the examination, the psychiatrist is to address the following with full supporting rationales:

Does the Veteran have any acquired psychiatric disorder, to include posttraumatic stress disorder, that meets the diagnostic criteria in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994)?  If so, is it at least as likely as not that the diagnosed psychiatric disorder, to include posttraumatic stress disorder, is the result of any independently verified inservice event?  Such discussion must include the examiner's opinion as to the presence or absence of a link between the appellant's current symptoms and any independently verified stressor.

Use by the examiner of the "at least as likely as not" language in formulating a response is required.

In preparing any opinions, the reviewing doctor must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed posttraumatic stress disorder is unknowable.
 
The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 
 
5.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). 

8.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  The RO is advised that it is to make its determination based on the law and regulations in effect at the time of its decision, to include the recent amendment to 38 C.F.R. § 3.303(f), any further changes in VA's statutory duties to notify and assist the Veteran, and any other applicable legal precedent.  If the benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


